                                             Case 4:17-cr-00554-PJH Document 202 Filed 08/20/21 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                                   UNITED STATES DISTRICT COURT

                                  5                                  NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,
                                                                                         Case No. 17-cr-00554-PJH-1
                                  8                     Plaintiff,

                                  9               v.                                     ORDER DENYING PETITION FOR
                                                                                         RELEASE ON TWO THIRDS DATE
                                  10     LUCIANO AMADOR JUAREZ,
                                                                                         Re: Dkt. Nos. 199, 201
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Defendant in the above-captioned case filed a “petition for release on two thirds

                                  15   date.” See Dkt. 199. The court issued an order stating that defendant’s petition did “not

                                  16   provide any authority for the request” and included “no citation to a statute that allows for

                                  17   release from custody after two-thirds of a sentence has been served, or any other basis

                                  18   for the defendant’s request.” Dkt. 200 at 1. Accordingly, the court directed defendant to

                                  19   “file a supplemental brief which provides the authority upon which his request is based.”

                                  20   Id.

                                  21            Defendant did file a supplemental brief, and the court has considered it.

                                  22   Defendant’s supplemental brief states that “[p]ursuant to 18 U.S.C. § 3559 sentencing

                                  23   data, [he] is eligible for early release as noted in the sentence monitoring computation

                                  24   data sheet.” Dkt. 201 at 1. Defendant argues that “[a]s of January 12, 2023, [he] will

                                  25   have satisfied the two thirds requirement of his 60 month (5 year) sentence.” Id.

                                  26            While defendant did indeed attach his sentence monitoring computation data

                                  27   sheet to his original petition, that data sheet states only that his “elderly offender two

                                  28   thirds date” is January 12, 2023. Dkt. 199 at 3. Defendant did not make clear that he
                                          Case 4:17-cr-00554-PJH Document 202 Filed 08/20/21 Page 2 of 2




                                  1    was seeking release under this “elderly offender” provision.

                                  2           Indeed, while defendant still does not provide any statutory or other authority for

                                  3    his request, the data sheet’s reference to an “elderly offender two thirds date” suggests

                                  4    that defendant is attempting to proceed under the Elderly Offender Pilot Program,

                                  5    authorized as part of the First Step Act. However, as defendant acknowledges in his

                                  6    supplemental brief, he does not qualify as an “elderly offender” because he is only 40

                                  7    years old. See Dkt. 201 at 2; Dkt. 162 at 3. Defendant nonetheless argues that “early

                                  8    release . . . makes sense from an economic view since American taxpayers will not have

                                  9    to continue to pay for [his] incarceration.” Dkt. 201 at 2.

                                  10          Defendant’s motion for release on his two thirds date is DENIED. As an initial

                                  11   matter, the motion is prematurely brought as his two thirds date is over a year away. But

                                  12   even more importantly, defendant is not an “elderly offender” and is thus completely
Northern District of California
 United States District Court




                                  13   ineligible to seek relief on his “elderly offender two thirds date.”

                                  14

                                  15          IT IS SO ORDERED.

                                  16   Dated: August 20, 2021

                                  17                                                     /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  18                                                 United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      2
